The bill of complaint is filed to procure the condemnation of an automobile which was used by one H. J. Jackson for the transportation of contraband liquors.
The Equitable Credit Company, a corporation domiciled in New Orleans, intervened as claimant, admitting the allegations of the bill of complaint, and alleging:
"That J. E. Huey is the person who purchased on a lease sale contract from Adamson Motor Company the automobile herein referred to, and that the Equitable Credit Company, Inc., is the holder in due course; that by said contract the title to this automobile is retained in the seller, and there remains unpaid on said lease sale contract the sum of $280, together with interest; and that the said J. H. [H. J.] Jackson was transporting contraband liquor without the knowledge and consent of the Equitable Credit Company, although they had used due diligence in ascertaining for what purpose the car was being used."
The only issue between the state and the claimant was upon the negligence vel non of the claimant in ascertaining that the car in suit was to be used, or was being used, by the conditional vendee, J. E. Huey, for the transportation of contraband liquors. The trial court found "that Earl [J. E.] Huey owned said car subject to lease sale contract of claimant; * * * that Earl Huey had the reputation of being a whisky runner at the time he bought the car from claimant, which could have been ascertained by use of reasonable diligence on the part of claimant"; and the claim was denied.
The evidence shows that Huey bought the car from the Adamson Motor Company, of Birmingham, on April 14, 1924, and the lease contract and notes were sold and transferred on the same day to claimant; that the Adamson Motor Company obtained from Huey at the time of the sale references to three business concerns in Bessemer, and that these parties stated to the Adamson Company that Huey was "both morally and financially responsible, and that he was buying the car for business and pleasure, and not for the purpose of violating the prohibition law." The evidence shows also that the sheriff's office at Bessemer furnished to claimant's attorneys a list of those who had been convicted in that jurisdiction of violating the prohibition laws, and that Huey's name was not in the list. The date of that transaction, however, does not appear. On the other hand, a number of witnesses testified to the bad reputation of Huey as a whisky runner and violator of the prohibition laws, which was not controverted.
We think the finding of the trial court was well supported by the evidence, and, being like the verdict of a jury, it ought not to be disturbed by this court on appeal.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.
                              On Rehearing.